Dismissing appeal.
There is a motion to dismiss this appeal, because the *Page 846 
transcript of the record was not filed within the 60-day period prescribed in subsection 4 of section 336 of the Criminal Code of Practice. We have frequently held this provision to be mandatory, and that this Court has no jurisdiction of an appeal unless the record is filed within the time prescribed. Salisbury v. Commonwealth, 254 Ky. 77, 70 S.W.2d 987; Ledington v. Commonwealth, 256 Ky. 678, 76 S.W.2d 910; Williams v. Commonwealth, 275 Ky. 497, 122 S.W.2d 109; Pinion v. Commonwealth, 275 Ky. 499, 122 S.W.2d 110; Carter v. Commonwealth, 285 Ky. 666, 148 S.W.2d 1043. It is apparent, therefore, that the appeal should be and it is dismissed.
Since the motion to dismiss the appeal was passed to the merits, and the case has been briefed by both sides from that view, we have read the record and have no hesitancy in saying that, had we passed upon the merits of the case, the judgment would be affirmed.
Appeal dismissed.